Citation Nr: 1424703	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September to October 1979

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at a December 2011 hearing at the RO.  A transcript has been associated with the file.  

This issue was previously before the Board in June 2012 and was remanded for further development.  Specifically, the Board found new and material evidence had been submitted and reopened the claim, however remanded the issue in order to obtain the Veteran's social security (SSA) records and provide a VA examination.  

Upon remand, a VA examination was provided.  The VA also requested records from the SSA, however the SSA indicated no medical records were available.  The Veteran was notified of the unavailability of SSA records, and given an opportunity to present any records in his possession, but no additional medical records were obtained.  Therefore, the Board finds the VA completed all available actions upon remand, and this matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

As discussed in the previous June 2012 decision, the Veteran's representative filed September 2007 statements indicating that the Veteran wanted to pursue entitlement to non service-connected pension benefits.  The Veteran was previously denied pension benefits in an August 1994 rating decision.  The RO began processing of the claim by issuing a September 2007 notice letter.  The RO failed to adjudicate the claim and the Veteran has not withdrawn the claim.  The issue of whether new and material evidence has been received to reopen a claim for non service-connected pension benefits is REFERRED to the RO for appropriate action.


FINDING OF FACT

The evidence does not establish the Veteran's currently diagnosed back disability began during, or was otherwise caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for a back disability.  Throughout the appeal, the Veteran has asserted he injured his back during active service.  At his December 2011 hearing, the Veteran testified that in the middle of September 1979 he was cleaning the barracks when he slipped on the newly waxed floor and fell onto his back.  He stated he continued to experience back pain since that time.

Service treatment records were reviewed and reflect that during the Veteran's one month of active service he sought repeated medical treatment for various disorders, including a respiratory disease and an injury to his right knee.  Then, on October 9th he reported experiencing pain in his lower back for the previous three days, as well as ongoing pain to his knees.  The treating medical professional noted upper lumbar rotation dysfunction and opined the Veteran had acute low back strain.  He was treated with ice massage with the goal of reducing his spasm.

The following day, the Veteran sought emergency room treatment for his back pain.  Range of motion was painful but within normal limits, reflexes were normal, and no spasm was felt.  The medical professional again diagnosed low back strain and advised the Veteran to treat with hot pack as needed.  His condition was noted to be non-emergency.  The Veteran was seen by an orthopedic professional on October 12th and reported a very painful back.  Upon evaluation, his gait was slow but normal and no limitation of motion or weakness of the back was noted.  

On his October 1979 separation examination, the Veteran indicated he experienced recurrent back pain during service, and the note indicated he had pain in the lumbosacral area while moving his locker and was diagnosed with low back strain.  On his October 1979 separation examination, his spine was found to be abnormal, with a note to see the orthopedic consult.  That orthopedic consultation report, also dated October 17, 1979, showed an impression of mechanical low back pain that was resolving.  The physical examination showed no spasm of the Veteran's low back and neurological exam was intact.  The physician opined the Veteran was fit for separation and did not require a medical board.

Therefore, the Board finds service treatment records reflect the Veteran experienced back pain during service, diagnosed as an acute back strain or low back strain.  The medical professional's use of the word 'acute' in describing the Veteran's back strain suggests his condition was temporary.  (Dorland's Illustrated Medical Dictionary (32nd Ed. 2012) defines acute as "having a short and relatively severe course.")   Additionally, medical records from his last orthopedic evaluation before separation suggested his condition was resolving.  Therefore, although the Veteran experienced low back pain during service, these medical records do not reflect he experienced a chronic back disability during his brief period of active service.

As discussed above, the Veteran has consistently asserted that he experienced pain in his back since active service.  However, pain in itself is not a disability, but rather a symptom of a disability.  Accordingly, pain alone cannot constitute a disability.

Post-service medical records do not reflect the Veteran sought any treatment for a back disability for several years following his separation from service.  In May 1994, the Veteran filed his initial claim for service connection for a back disorder, asserting he injured his back during active service.  The earliest post-service medical records relating to the Veteran's back are from the VA examination he was provided with in June 1994.

During this June 1994 examination, the Veteran reported he had injured his low back during active service and his condition had been aggravated over the years.  The examiner noted the Veteran's gait was normal and he demonstrated some limitation of motion.  However, the examiner noted that "during orthopedic maneuvers there appears to be no parallelism between complaint and tests performance."  An x-ray was ordered, but no back disability was diagnosed.  Therefore, this examiner did not diagnose any disability which caused the Veteran's reported symptom of pain.

The Veteran filed an additional claim for service connection for a back disorder in May 1997.  He was provided with a VA examination in conjunction with this claim in June 1997.  The Veteran again reported experiencing low back pain since active service.  The examiner noted all range of motion results were within normal limits.  An MRI of the spine from July 1997 was normal and revealed no disc bulge or herniation.

Therefore, the results of these VA examinations from the 1990s reflect that although the Veteran continued to experience pain in his low back, no disability was diagnosed.  The 1994 examiner opined the Veteran's complaints of pain were not congruent with any physical limitation, and the MRI from July 1997 establishes the Veteran's spine was in normal condition.  Therefore, the medical records do not establish the Veteran experienced any chronic back disability more than a decade after his separation from active service.

An x-ray of the Veteran's lumbar spine was conducted in October 1998 which revealed a loss of normal lumbar lordosis which was possibly secondary to muscle spasm or soft tissue injury, mild spondyloitic changes, and reduced disc space L5-S1.  No other abnormalities were noted.

In April 2002, the Veteran's private physician, Dr. L.L. submitted a letter to the VA.  The physician opined the Veteran currently had lumbar radiculopathy which was "service connected."  He also included the results of a nerve study which revealed decreased left knee reflexes and weakness of dorsiflexion of the left great toe.  However, this private physician does not provide any explanation or rationale for his conclusion that the Veteran's current lumbar radiculopathy was related to his active service.  Merely including a statement that a condition is "service connected" without any rationale does not constitute a persuasive opinion.  Because the private physician did not support his medical opinion with an explanation which the Board could consider again contrary opinions, this letter is less probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In May 2006, the Veteran sought private treatment for back pain he experienced for the previous three weeks.  An x-ray was taken of the lumbar spine which revealed degenerative disc disease at L5-S1 and straightening of the lumbar lordosis consistent with muscle spasm.

In December 2006, an additional private physician, Dr. J.L., submitted a letter opining the Veteran's "injuries" were more likely than not a direct result of his in-service injury.  However, this private physician again did not provide any rationale or explanation for his medical opinion, and this report is therefore also less probative.  The physician also reported the Veteran's injury had gotten worse in the years since 1979, and indicated the Veteran had been under his care since he was injured on January 10, 2003.  However, Dr. J.L. did not explain what injury the Veteran suffered in January 2003, or, for that matter, what conditions he was even treating the Veteran for, further limiting the probative value of this letter.  Dr. J.L. has treated the Veteran for different medical conditions, including back, knee, shoulder, etc., so it cannot be assumed that the "injuries" the doctor was linking to service implied the back condition at issue.

That same month, the Veteran also submitted an additional letter from Dr. L.L. who again opined the Veteran's current condition was more likely than not a direct result from his injury in 1979.  Dr. L.L noted the Veteran had been under his care since he was injured on October 10, 1996.  Again, Dr. L.L. did not provide any explanation as to why the Veteran's current back disorder was a direct result from his in-service injury, and did not provide any explanation to the degree of the Veteran's October 1996 injury.  Accordingly, his letter is also less probative.

Both Dr. J.L. and Dr. L.L. each submitted nearly identical letters again in February 2008, which still failed to provide any rationale for their opinions.

In May 2010, the Veteran established treatment with the VA medical facility in Lebanon.  He reported a history of compressed disc in his back which started in September or October of 1979, during service.  The Veteran further asserted that MRIs from service showed compressed discs in his spine, which progressed, as shown in later MRIs.  The VA medical professional noted the Veteran had back pain which radiated to constant numbness in his upper right leg, and whole leg numbness if he stood for too long.  

However, as discussed above, service treatment records do not include the report from a back MRI or any other testing during service which established the Veteran had a compressed disc.  Moreover, an MRI from several years after service reflected the Veteran did not have any compressed discs.  Therefore, the Board finds the Veteran's recollections reported during this treatment are not consistent with the medical evidence.  Also, in his appeal, the Veteran argued that he had compressed discs during service but it was not diagnosed because they did not have MRI technology at that time.  First of all, such a statement is complete speculation.  Moreover, such a possibility is not supported by the evidence considering the 1997 MRI was normal.  

The Veteran sought additional VA treatment in August 2011.  He reported experiencing chronic low back pain for a number of years, for which he took pain medication.  Examination of the Veteran revealed no obvious deformity of the back or palpable muscle spasm.  The medical professional diagnosed chronic and subacute lower back pain.  

The Veteran returned in September 2011 and reported experiencing lower back pain which he related to "some kind of bulging disc problems."  The medical professional diagnosed the Veteran with chronic lower back pain and ordered a MRI.  The October 2011 MRI revealed a small central disc herniation at L5-S1 which was non-compressive.  

The Board notes this disc herniation at L5-S1 was not found on the July 1997 MRI, suggesting the herniation developed sometime after 1997, or nearly twenty years after the Veteran's separation from service, providing evidence against his appeal.

In December 2011, the Veteran was provided with a hearing before the undersigned.  He again reported injuring his back by falling during service.  He reported he experienced problems with his back "on and off" since then.  He described currently experiencing pain and numbness in his lower spine, pain that radiated to his right leg and down to his right knee, and pain and numbness from his thigh to his knee.  He estimated his range of mobility was 15 percent.

In July 2012, the Veteran was provided with a VA examination.  The examiner reviewed the claims file and personally interviewed and examined the Veteran.  The examiner noted the Veteran was diagnosed with mild low-back strain in 1979 and a new non-military problem of lumbosacral disc herniation was diagnosed in 1996.  The examiner noted the Veteran's description of an acute onset of low back pain while painting a home in 1996, more than fifteen years after his separation from service.  The examiner opined this acute onset pain radiated into his right buttock and thigh.  Shortly after, the Veteran was told he developed lumbar disc herniation.  

Given the Veteran's description of acute pain onset in 1996, the examiner opined his new injury was not related to his active service.  The examiner explained that service treatment records reflect his 1979 in-service low back strain resolved, and then he developed an additional low back injury in 1996.  Therefore, this examiner's negative nexus opinion, accompanied by a clear rationale explaining his conclusion, provides probative evidence against the Veteran's appeal.

In March 2014, the Veteran's private physician, Dr. S.I., submitted a letter to the VA.  The physician reported the Veteran's October 2011 MRI revealed a small central disc herniation at L5-S1.  The physician stated the Veteran had been told by the VA that his disc herniation in question resolved, but he opined it would be "unusual for a disc herniation to resolve with physical therapy."

However, the Board does not contend that the Veteran's disc herniation, documented in the October 2011 MRI, has resolved.  Instead, the Board finds the evidence does not establish this currently diagnosed disc herniation began during, or was otherwise caused by, his active service.  

While service treatment records reflect the Veteran sought treatment for low back pain, these records do not reflect he developed a chronic back disability during service.  Instead, these records suggest the Veteran developed a temporary, acute back strain which resolved.

Furthermore, post-service medical records do not reflect the Veteran sought any treatment for a back disorder for several years after active service.  Early treatment records, including the results of the July 1997 MRI, do not establish the Veteran experienced any back disability at that time.  Also of importance here is the fact that he was physically examined by VA in 1994 and 1997 without any resulting diagnosis of a chronic back condition.  Although the Veteran has consistently asserted he experienced back pain since his active service, as discussed above, pain alone does not constitute a disability.  The VA examinations in the 1990s, combined with the 1997 MRI, conclusive establish he did not have a chronic back disorder more than a decade after service.

Finally, in statements made during his March 2014 VA examination, the Veteran himself reported experiencing an additional injury to his back in 1996, nearly twenty years after his separation from service.  The VA examiner clearly opined his current disability was related to his additional post-service injury, and not his period of active service.

Although the claims file does include letters from several private physicians opining the Veteran's current back disorder is related to his active service, none of these private physicians provided any rationale or explanation for their opinion.  Therefore, these letters are less probative, and are outweighed by the highly probative report from the VA examiner, who provided a full rationale for his negative nexus opinion.

Based on all the foregoing, entitlement to service connection for a back disability is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above, as well as how disability ratings and effective dates were established.  This letter also provided notice regarding new and material evidence as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  As discussed above, the VA made every effort to obtain his SSA records, however medical records from the SSA were not available.  The Veteran was informed of the unavailability of the SSA records in an August 2012 letter, however he did not submit these medical records himself.

Regarding the Veteran's additional private treatment records, the VA also attempted to obtain additional private treatment records from Dr. L.L., however no response was received.  The VA sent a letter to the Veteran in November 2008 notifying him no response had been received from Dr. L.L.  At his December 2011 hearing, the Veteran testified he attempted to obtain the private medical records from Dr. L.L., however he was not able to obtain the records.  The Board finds the VA has taken all available steps to obtain the Veteran's SSA and private treatment records from Dr. L.L. and no further action is required.

The Veteran was also provided with a hearing before the undersigned in December 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed back disability, specifically regarding any relation to active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to the availability of records from Dr. L.L.  No pertinent, available evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


